Exhibit 10.01

 

II-VI INCORPORATED

NONQUALIFIED STOCK OPTION

 

Granted to:                                                             No. of
shares of II-VI Incorporated Social Security #:
                                                Common Stock:
                                                                      Grant
Date:                                                             Option Price
per share: $                                                          Expiration
Date:                                                      

 

THIS NONQUALIFIED STOCK OPTION is granted by II-VI Incorporated, a Pennsylvania
corporation (the “Company” or “II-VI”), to you (“Optionee”), a director,
employee or consultant of the Company or one of its subsidiaries, pursuant to
the terms and conditions of the II-VI Incorporated 2005 Omnibus Incentive Plan,
as amended from time to time (the “Plan”), a summary of which has been delivered
to you. The terms of the Plan are incorporated herein by this reference. This
document shall constitute an Award Agreement as that term is defined in the Plan
and is intended to be a Qualified Performance-Based Award within the meaning of
Section 2.27 of the Plan. The Company recognizes the value of your continued
service as a key employee and has awarded you this nonqualified stock option
under the Plan, subject to the following terms and conditions:

 

1. Grant. The Company hereby grants you on and as of the date specified above
(the “Grant Date”) a nonqualified stock option (“Option”) to purchase from the
Company the above stated number of shares of II-VI Common Stock, no par value,
at the price per share stated above (the “Option Price”), which is the fair
market value of the of a share of Common Stock on the date hereof, which Option
shall expire on the expiration date stated above (the “Expiration Date”), unless
it expires earlier in accordance with the terms hereof. The Expiration Date
shall in no event be later that ten (10) years from the Grant Date.

 

2. Vesting. The Option shall be exercisable, pursuant to the terms of the Plan
and shall vest and become exercisable in installments, as follows: [DESCRIBE
VESTING SCHEDULE – e.g., twenty percent (20%) of the total number of shares
subject to this Option shall become exercisable on each of the first, second,
third, fourth and fifth anniversaries of the Grant Date].

 

3. Post-termination Exercise. Upon the termination of your employment with or
service to the Company and its subsidiaries (for any reason other than (i)
early, normal or late retirement as those terms are defined in the Company’s
profit sharing plan, (ii) death or (iii) total and permanent disability as
defined in Section 105(d)(4) of the Internal Revenue Code), Options, whether or
not then exercisable pursuant to paragraph 2 above, shall immediately lapse and
become null and void on and as of the date of such termination. Upon the
termination of your employment with or service to the Company and its
subsidiaries due to (i) early, normal or late retirement as those terms are
defined in the Company’s profit sharing plan, (ii) death or (iii) total and
permanent disability as defined in Section 105(d)(4) of the Internal Revenue
Code, Options may be exercised post-termination during the applicable periods
set forth in Section 5.9 of the Plan.



--------------------------------------------------------------------------------

4. Acceleration of Vesting.

 

4.1. All Options shall immediately vest and become exercisable immediately prior
to a Change in Control. Any Options remaining unexercised upon a Change in
Control shall lapse upon such Change in Control and shall be null and void. For
purposes of this paragraph 4, “Change in Control” means (i) the consummation of
any merger or consolidation as a result of which the common stock of the Company
shall be changed, converted or exchanged (other than a merger with a wholly
owned subsidiary of the Company) or any liquidation of the Company or any sale
or other disposition of substantially all of the assets of the Company; or (ii)
the consummation of any merger or consolidation to which the Company is a party
as a result of which the persons (as that term is used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended) who were
stockholders of the Company immediately prior to the effective date of the
merger or consolidation shall have beneficial ownership of less than a majority
of the combined voting power for election of directors of the surviving
corporation following the effective date of such merger or consolidation.

 

4.2. All Options shall immediately vest and become exercisable upon the
termination of your employment with or service to the Company and its
subsidiaries due to (i) early, normal or late retirement as those terms are
defined in the Company’s profit sharing plan, (ii) death or (iii) total and
permanent disability as defined in Section 105(d)(4) of the Internal Revenue
Code, and shall remain exercisable as set forth more fully in paragraph 3 above.

 

5. Payment of Option Price. Any exercisable portion of the Option may be
exercised in whole or in part, but in no event with respect to a fraction of a
share, from time to time until the Expiration Date, unless otherwise terminated
pursuant to the terms of the Plan or this Award Agreement. Exercise shall be by
written notice of exercise to the Company at the following address:

 

II-VI Incorporated

Attention: Chief Financial Officer

375 Saxonburg Boulevard

Saxonburg, Pennsylvania 16056

 

and shall specify the number of shares to be purchased, the Option Price of each
share and the aggregate Option Price for all shares being purchased under said
notice. The notice shall be accompanied by payment of the aggregate Option Price
for the number of shares purchased and any applicable withholding taxes. Such
exercise (subject to paragraph 6 hereof) shall be effective upon the actual
receipt of such payment and notice to the Company. The aggregate Option Price
for all shares purchased pursuant to an exercise of the Option shall be (i) paid
by check payable to the order of the Company or by (ii) shares of Common Stock
of the Company held by you for at least six (6) months, the fair market value of
which at the time of such exercise is equal to the aggregate Option Price (or
portion thereof to be paid with previously owned Common Stock). Payment of the
Option Price in shares of Common Stock shall be made by delivering properly
endorsed stock certificates to the Company or otherwise causing such Common
Stock to be transferred to the account of the Company, either physically or
through attestation. In addition, the aggregate Option Price for all shares
purchased pursuant to an

 

2



--------------------------------------------------------------------------------

exercise of the Option may be paid from the proceeds of sale through a bank or
broker on the date of exercise of some or all of the shares to which the
exercise relates (a “Cashless Exercise”). There shall be furnished with each
notice of the exercise of any portion of the Option such documents as the
Company in its discretion may deem necessary to assure compliance with
applicable rules and regulations of any stock exchange or governmental
authority. No rights or privileges of a stockholder of the Company in respect to
such shares issuable upon the exercise of any part of the Option shall accrue to
you unless and until certificates representing such shares have been registered
in your name.

 

6. Compliance with Laws. The Option shall not be exercised in whole or in part
and no related share certificates shall be delivered in the sole discretion of
the Company: (a) if such exercise or delivery would constitute a violation of
any provision of, or any regulation or order entered pursuant to, any law
purporting to regulate wages, salaries or compensation; or (b) if any requisite
approval, consent, registration or other qualification of any stock exchange or
quotation system upon which the securities of the Company may then be listed,
the Securities and Exchange Commission or other governmental authority having
jurisdiction over the exercise of the Option or the issuance of shares pursuant
thereto, shall not have been secured.

 

7. Nontransferability. Except as otherwise provided in the Plan, the Option
shall not be sold, pledged, assigned, hypothecated, transferred or disposed of
(a “Transfer”) in any manner, other than by will or the laws of descent and
distribution. Any attempt to Transfer the Option in violation of this paragraph
or the Plan shall render this Option null and void.

 

8. Adjustments. The number of shares covered by the Option and the Option Price,
shall be adjusted to reflect any stock dividend, stock split, or combination of
shares of the Company’s Common Stock. In addition, the Committee may make or
provide for such adjustment in the number of shares covered by the Option, and
the kind of shares covered the Option, as the Committee in its sole discretion
may in good faith determine to be equitably required in order to prevent
dilution or enlargement of Optionee’s rights that otherwise would result from
(a) any exchange of shares of the Company’s Common Stock, recapitalization or
other change in the capital structure of the Company, (b) any merger,
consolidation, spin–off, spin–out, split–off, split–up, reorganization, partial
or complete liquidation or other distribution of assets (other than a normal
cash dividend), issuance of rights or warrants to purchase securities, or (c)
any other corporate transaction or event having an effect similar to any of the
foregoing. Moreover, in the event of any such transaction or event, the
Committee may provide in substitution for the Option such alternative
consideration as it may in good faith determine to be equitable under the
circumstances and may require in connection therewith the surrender of the
Option so replaced.

 

9. Plan Provisions. In addition to the terms and conditions set forth herein,
this Award is subject to and governed by the terms and conditions set forth in
the Plan, which is hereby incorporated by reference. Unless the context
otherwise requires, capitalized terms used in this Award and not otherwise
defined herein shall have the meanings set forth in the Plan. In the event of
any conflict between the provisions of the Award and the Plan, the Plan shall
control.

 

3



--------------------------------------------------------------------------------

10. No Continued Rights. The granting of this Award shall not give Optionee any
rights to similar grants in future years or any right to continuance of
employment or other service with the Company or any one of its subsidiaries, nor
shall it interfere in any way with any right that the Company or any one or it’s
subsidiaries would otherwise have to terminate Optionee’s employment or other
service at any time, or the right of Optionee to terminate his or her services
at any time.

 

11. Severability. If any term, provision, covenant or restriction contained in
the Award is held by a court or a federal regulatory agency of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions contained in the Award shall remain in
full force and effect, and shall in no way be affected, impaired or invalidated.

 

12. Controlling Law. The validity, construction and effect of this Award will be
determined in accordance with the internal laws of the Commonwealth of
Pennsylvania without giving effect to the conflict of laws. Optionee and the
Company hereby irrevocably submit to the exclusive concurrent jurisdiction of
the courts of the Commonwealth of Pennsylvania. Optionee and the Company also
both irrevocably waive, to the fullest extent permitted by applicable law, any
objection either may now or hereafter have to the laying of venue of any such
dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute.

 

13. Entire Agreement. The Award contains the entire understanding between the
parties and supersedes any prior understanding and agreements between them
representing the subject matter hereof with respect to this Award, except that
this Award shall be subject to the terms and conditions set forth in any
employment agreement between Optionee and Company. There are no other
representations, agreements, arrangements or understandings, oral or written,
between and among the parties hereto relating to the subject matter hereof which
are not fully expressed herein.

 

14. Captions. Section and other headings contained in this Award are for
reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of the Award or any provision
hereof.

 

15. Limitation of Actions. Any lawsuit with respect to any matter arising out of
or relating to this Award must be filed no later than one (1) year after the
date that a denial of any claim hereunder is made or any earlier date that the
claim otherwise accrues.

 

16. Section 409A of the Code. This Award is intended to satisfy all applicable
requirements of Section 409A of the Code and shall be construed accordingly. The
Company in its discretion impose conditions on the timing and effectiveness of
any exercise by Recipient, or take any other action it deems necessary to comply
with the requirements of Section 409A, including amending the Award, without
Recipient’s consent, in any manner it deems necessary to cause the Award to
comply with the applicable requirements of Section 409A. Notwithstanding,
Recipient recognizes and acknowledges that Section 409A of the Code may affect
the timing and recognition of payments due hereunder, and may impose upon the
Optionee certain taxes or other charges for which the Recipient is and shall
remain solely responsible.

 

4



--------------------------------------------------------------------------------

WITNESS   II-VI INCORPORATED

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

[name]       [name] [title]       [title]                     (Corporate Seal)
WITNESS       OPTIONEE

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------

 

5